9:20-cv-01403-DCN       Date Filed 09/03/21      Entry Number 29        Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

    Jacqueline Mills,                    )
                                         )               No. 9:20-cv-1403-DCN-MHC
                         Plaintiff,      )
                                         )
                   vs.                   )
                                         )                         ORDER
    KILOLO KIJAKAZI, Acting Commissioner )
    of Social Security,1                 )
                                         )
                         Defendant.      )
                                         )

           This matter is before the court on Magistrate Judge Molly H. Cherry’s Report and

    Recommendation (“R&R”) that the court affirm the Commissioner of Social Security’s

    (“Commissioner”) decision denying claimant Jacqueline Mills’ (“Mills”) application for

    supplemental security income (“SSI”) and disability insurance benefits (“DIB”) under the

    Social Security Act (the “Act”). For the reasons set forth below, the court adopts the

    R&R and affirms the Commissioner’s decision.

                                      I. BACKGROUND

           A. Procedural History

           Mills filed an application for DIB on June 27, 2016 and an application for SSI on

    July 18, 2016, alleging a disability onset date of August 20, 2015 in both applications.

    The Social Security Administration (“the Agency”) denied Mills’ applications initially on

    August 16, 2016 and upon reconsideration on January 12, 2017. On February 10, 2017,

    Mills requested a hearing before an Administrative Law Judge (“ALJ”), and ALJ



           1
            Kilolo Kijakazi is now the Acting Commissioner of Social Security. Pursuant to
    Rule 25(d) of the Federal Rules of Civil Procedure, Kijakazi is automatically substituted
    for Andrew Saul, former Commissioner, as the defendant in this lawsuit.


                                                 1
9:20-cv-01403-DCN         Date Filed 09/03/21      Entry Number 29        Page 2 of 13




    Nicholas Walter presided over a hearing held on December 11, 2018, at which Mills and

    a vocation expert (“VE”) testified. ECF 15-1 at 36. In a decision issued on March 6,

    2019, the ALJ determined that Mills was not disabled within the meaning of the Act.

    ECF No. 15-1 at 16. The Appeals Council denied Mills’ timely request for review on

    February 20, 2020, ECF No. 15-1 at 5, making the ALJ’s decision the final decision of

    the Commissioner.

              On April 14, 2020, Mills filed this action seeking review of the ALJ’s decision.

    ECF No. 1. Pursuant to 28 U.S.C. § 636 and Local Civ. Rule 73.02(B)(2)(a) (D.S.C.),

    the action was assigned to Magistrate Judge Cherry, who issued the R&R on May 10,

    2021, recommending that this court affirm the ALJ’s decision. ECF No 23. Mills filed

    an objection to the R&R on June 2, 2021, ECF No. 26, to which the Commissioner

    responded on June 16, 2021, ECF No. 27. As such, the matter is now ripe for the court’s

    review.

              B. Medical History

              The parties are familiar with Mills’ medical history, the facts of which are ably

    recited by the R&R. Therefore, the court dispenses with a lengthy recitation thereof and

    instead briefly recounts those facts material to its review of Mills’ objections to the R&R.

    Mills alleges a disability onset date of August 20, 2015, at which time she was 37 years

    old. Mills alleges disability due to chronic lymphedema and a right leg injury and pain

    resulting from a fall that required surgery in 2016. ECF No. 15-1 at 69. Additionally,

    Mills was diagnosed with tendonitis-plantar fasciitis in July 2018 and with menorrhagia,

    chronic endometriosis, and uterine fibroids in 2017 and 2018. Mills testified that she is

    5’7” tall, weighs 240 pounds, and has been using a cane since her leg fracture. Mills




                                                   2
9:20-cv-01403-DCN       Date Filed 09/03/21       Entry Number 29        Page 3 of 13




    completed twelfth grade and has past work experience as a cashier, deliverer, and pizza

    maker at Little Caesar’s Pizza. She allegedly stopped working at Little Caesar’s Pizza

    because of the difficulty she was having with swelling in her legs from lymphedema and

    the residual effects of her leg fracture. Mills further testified that she experiences muscle

    spasms across the top of her shoulders and in her lower back, which causes burning and

    pain; difficulty bending over due to her back condition; low iron anemia; and abdominal

    pain due to endometriosis and fibroids.

           C. ALJ’s Decision

           The Social Security Act defines “disability” as the “inability to engage in any

    substantial gainful activity by reason of any medically determinable physical or mental

    impairment which can be expected to result in death or which has lasted or can be

    expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

    § 423(d)(1)(A); 20 C.F.R. § 404.1505. The Social Security regulations establish a five-

    step sequential evaluation process to determine whether a claimant is disabled. See 20

    C.F.R. §§ 404.1520, 416.920. Under this process, the ALJ must determine whether the

    claimant: (1) is currently engaged in substantial gainful activity; (2) has a severe

    impairment; (3) has an impairment which equals an impairment contained in 20 C.F.R.

    § 404, Subpt. P, App’x 1, which warrants a finding of disability without considering

    vocational factors; (4) if not, whether the claimant has an impairment which prevents him

    or her from performing past relevant work; and (5) if so, whether the claimant is able to

    perform other work considering both his or her remaining physical and mental capacities

    (defined by his or her residual functional capacity) and his or her vocational capabilities

    (age, education, and past work experience) to adjust to a new job. See 20 C.F.R.




                                                  3
9:20-cv-01403-DCN       Date Filed 09/03/21       Entry Number 29        Page 4 of 13




    § 404.1520; Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). The applicant bears the

    burden of proof during the first four steps of the inquiry, while the burden shifts to the

    Commissioner for the final step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995)

    (citing Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992)). “If an applicant’s claim fails

    at any step of the [sequential evaluation] process, the ALJ need not advance to the

    subsequent steps.” Id. (citing Hunter, 993 F.2d at 35).

           To determine whether Mills was disabled, the ALJ employed the statutorily

    required five-step evaluation process. At step one, the ALJ found that Mills had not

    engaged in substantial gainful activity since August 20, 2015, the alleged disability onset

    date. Tr. 21. At step two, the ALJ determined that Mills suffers from the following

    severe impairments: obesity and status post-surgical repair of a lower extremity fracture;

    and the following non-severe impairments: back pain, lymphedema, anemia, and

    endometriosis. Tr. 21–22. At step three, the ALJ found that Mills does not have an

    impairment or combination of impairments that meets or medically equals the severity of

    one of the listed impairments in 20 C.F.R. § 404, Subpt. P, App’x 1. Tr. 23. Before

    reaching the fourth step, the ALJ determined that Mills retained the residual functional

    capacity (“RFC”) to perform medium work as defined in 20 CFR §§ 202.1567(c) and

    416.967)(c). Tr. 23–28. Finally, at the fifth step, the ALJ found that Mills is capable of

    performing past relevant work as a cook helper. Tr. 28. Further, the ALJ found that

    considering Mills’ age, education, work experience, and residual functional capacity,

    other jobs exist in significant numbers in the national economy that the claimant also can

    perform. Tr. 29. Therefore, the ALJ concluded that Mills was not disabled under the

    meaning of the Act during the period at issue. Tr. 30.




                                                  4
9:20-cv-01403-DCN        Date Filed 09/03/21       Entry Number 29         Page 5 of 13




                                          II. STANDARD

           This court is charged with conducting a de novo review of any portion of the

    Magistrate Judge’s R&R to which specific, written objections are made. 28 U.S.C. §

    636(b)(1). A party’s failure to object is accepted as agreement with the conclusions of

    the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985). The

    recommendation of the Magistrate Judge carries no presumptive weight, and the

    responsibility to make a final determination rests with this court. Mathews v. Weber, 423

    U.S. 261, 270-71 (1976).

           Judicial review of the Commissioner’s final decision regarding disability benefits

    “is limited to determining whether the findings of the [Commissioner] are supported by

    substantial evidence and whether the correct law was applied.” Hays v. Sullivan, 907

    F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is “more than a mere scintilla of

    evidence but may be somewhat less than a preponderance.” Id. (internal citations

    omitted). “[I]t is not within the province of a reviewing court to determine the weight of

    the evidence, nor is it the court’s function to substitute its judgment for that of the

    [Commissioner] if his decision is supported by substantial evidence.” Id. Where

    conflicting evidence “allows reasonable minds to differ as to whether a claimant is

    disabled, the responsibility for that decision falls on the [ALJ],” not on the reviewing

    court. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal citation omitted).

           Although the district court’s role is limited, “it does not follow . . . that the

    findings of the administrative agency are to be mechanically accepted. The statutorily

    granted review contemplates more than an uncritical rubber stamping of the

    administrative action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). Further,




                                                   5
9:20-cv-01403-DCN       Date Filed 09/03/21       Entry Number 29        Page 6 of 13




    although the court will not reweigh the evidence considered, the Commissioner’s findings

    of fact are not binding where they are based on an improper legal standard. Coffman v.

    Bowen, 829 F.2d 514, 519 (4th Cir. 1987).

                                        III. DISCUSSION

            Mills objects to the R&R on three grounds, arguing that the Magistrate Judge

    erred in finding that (1) the ALJ properly classified Mills’ lymphedema and edema of her

    legs and tendonitis-plantar fasciitis and edema of her feet as non-severe, (2) Mills was not

    harmed by the ALJ’s failure to specifically discuss statements made by her treating

    orthopedist, Dr. Gregory Colbath (“Dr. Colbath”), and (3) substantial evidence supported

    the ALJ’s conclusion that Mills could perform medium exertional work on a regular,

    sustained basis. The court addresses each objection in turn below, ultimately overruling

    each.

            A. Classification of Non-Severe Impairments

            In her first objection, Mills contends that the ALJ improperly classified the

    lymphedema and edema of her legs and the tendonitis-plantar fasciitis and edema of her

    feet as “non-severe.” In his decision, the ALJ stated:

            As to the claimant’s lymphedema, the claimant has not consistently reported
            edema in the record to support her testimony as to daily occurrence of same
            [sic]. She does not wear compression stockings nor does she take any
            medications. A chest x-ray was negative []. Additionally, this has been
            noted as mild . . . .

    Tr. 23 (internal citations omitted). As for the tendonitis-plantar fasciitis and edema of her

    feet, the ALJ noted that, “[a]ny diagnosis, ailment, or condition not specifically set out

    herein was both not severe and acute in nature or otherwise quickly resolved and was not

    expected to lead to any permanent work restriction.” Id. Mills argues that her own




                                                  6
9:20-cv-01403-DCN       Date Filed 09/03/21       Entry Number 29         Page 7 of 13




    testimony and trips to the emergency room are evidence that these conditions are, in fact,

    severe, especially when considered in combination with her leg injury and obesity. ECF

    No. 26 at 1–2. However, in so objecting, Mills raises the same arguments and relies on

    the same evidence that she set forth in her original brief, ECF No. 18, and that the

    Magistrate Judge thoroughly considered and rejected. It is well-settled in this Circuit that

    “an objection that merely repeats the arguments made in the briefs before the magistrate

    judge is a general objection and is treated as a failure to object.” Jesse S. v. Saul, 2019

    WL 3824253, at *1 (W.D. Va. Aug. 14, 2019); see Howard v. Saul, 408 F. Supp. 3d 721,

    726 (D.S.C. 2019) (noting “[c]ourts will not find specific objections where parties

    ‘merely restate word for word or rehash the same arguments presented in their [earlier]

    filings’”); Nichols v. Colvin, 2015 WL 1185894, at *8 (E.D. Va. Mar. 13, 2015) (finding

    that the rehashing of arguments raised to the magistrate judge does not comply with the

    requirement to file specific objections). Indeed, a district court “may reject perfunctory

    or rehashed objections to R&Rs that amount to a second opportunity to present the

    arguments already considered by the Magistrate Judge.” Heffner v. Berryhill, 2017 WL

    3887155, at *3 (D.S.C. Sept. 6, 2017) (internal quotation marks omitted). Mill’s

    objections state nothing more than “disagreement with [the] magistrate’s suggested

    resolution,” rather than specifically identifying any factual or legal error in the

    R&R. Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). The court finds

    that the Magistrate Judge performed a comprehensive analysis of the record in reaching

    the conclusion that the ALJ properly classified Mills’ lymphedema as non-severe based

    on substantial supporting evidence. Because Mills has simply repeated arguments fully

    addressed by the Magistrate Judge, the court is not obligated to provide a de novo review,




                                                  7
9:20-cv-01403-DCN        Date Filed 09/03/21      Entry Number 29        Page 8 of 13




    but must only ensure that there is no clear error in the Magistrate Judge’s

    recommendation. Finding none, the court adopts the same and overrules this objection.

            B. Dr. Colbath’s Statements

            As a second objection, Mills avers that the Magistrate Judge incorrectly

    concluded that any error in the ALJ’s consideration of statements by Dr. Colbath was

    harmless. In her brief, Mills complained that the ALJ failed to specifically address a

    February 9, 2017 statement by Dr. Colbath that he “would like for [Mills] to continue

    weight bearing as tolerated” and “it may take six months to a year to regain full capacity

    with gait and strength.” Tr. 401. In her reply brief, Mills further argued that this

    statement should have been given “great weight” or “controlling weight” under the

    treating physician rule. The Magistrate Judge found that “it is questionable, at best

    whether the statement constitutes a medical opinion” for which an ALJ must give

    controlling weight under the treating physician rule. ECF No. 23 at 14. The Magistrate

    Judge further found that Mills “failed to show how not according it great weight resulted

    in any error in this case.” Id.

            Mills objects to the R&R, arguing again that the ALJ should have given “great

    weight” or “significant consideration” to Dr. Colbath’s statements and that his failure to

    do so was not harmless. Notably, Mills does not specifically object to the Magistrate

    Judge’s determination that it was “questionable, at best” whether Dr. Colbath’s statement

    was a “medical opinion,” as defined in the Social Security Regulations. Nor does Mills

    otherwise argue that the Magistrate Judge should have employed the treating physician

    rule in her review of the ALJ’s consideration of that statement. The court shares the

    Magistrate Judge’s skepticism regarding whether the statement constitutes a medical




                                                  8
9:20-cv-01403-DCN       Date Filed 09/03/21       Entry Number 29        Page 9 of 13




    opinion. And if the treating physician rule does not apply, the basis of Mills’ argument

    that the ALJ was required to give that statement great weight or significant consideration

    is unclear. Indeed, in her objections, Mills cites no authority for her proposition that the

    statement should have been discussed or given greater consideration. Without any cited

    legal support for the objection, the court does not find that the ALJ’s failure to mention

    Dr. Colbath’s statements is an error. “The ALJ is not required to mention every visit,”

    Richardson v. Colvin, 2015 WL 1146129, at *2 (D.S.C. Mar. 13, 2015), and is likewise

    “not required to mention each specific piece of evidence contained in the record,” Young

    v. Berryhill, 2017 WL 6352756, at *6 (N.D.W. Va. Dec. 13, 2017). While an ALJ is

    certainly required to consider all the evidence in the record when making a disability

    determination, see 20 C.F.R. § 404.1520(a)(3), as the Magistrate Judge explained, the

    ALJ clearly reviewed and considered the evidence of Mills’ February 9, 2017 visit to Dr.

    Colbath because he explicitly discusses that visit in his decision The ALJ noted that

    during her exam in that visit, Mills “was in no acute distress, she had no edema in her

    right leg, she had some mild quad atrophy and weak straight leg raising but no crepitus

    with range of motion in the ankle and no tenderness . . . She was noted to have been

    weaned off her cane.” Tr. 21 (citing Tr. 400-01). Because the ALJ discussed and cited

    notes from the visit at which Dr. Colbath made the statements at issue, the court is

    satisfied that the ALJ reviewed and considered the same. Of course, if the ALJ did not

    err in its consideration of Dr. Colbath’s statement, the court need find that consideration

    harmless. In any event, the court agrees with the Magistrate Judge that, had there been an

    error in this respect, Mills failed to show that it caused harm. See Shinseki v. Sanders,




                                                  9
9:20-cv-01403-DCN        Date Filed 09/03/21       Entry Number 29        Page 10 of 13




     556 U.S. 396, 409 (2009) (“[T]he burden of showing that an [alleged] error is harmful

     normally falls upon the party attacking the agency’s determination.”).

            Dr. Colbath’s statements at issue do not provide a specific explanation of Mills’

     functional abilities. Although Dr. Colbath stated that he would like Mills to continue

     weight bearing “as tolerated,” he does not opine on what weight Mills could actually

     tolerate. Moreover, as the Magistrate Judge explained, “Dr. Colbath’s note reflects that

     he told Plaintiff it ‘may’ take an additional six months to a year for her to regain full

     capacity with her gait and strength; however, he did not establish an actual time frame.”

     ECF No. 23 at 14. Such a speculative statement regarding Mills’ recovery time cannot

     reasonably override other evidence in the record discussed by the ALJ that objectively

     tracked Mills’ recovery. For example, in the same month that Dr. Colbath made this

     statement, Mills was noted to have a normal gait without the need for an assistive device

     and normal strength exams. Tr. 22, 407, 409. Furthermore, the reviewing state agency

     physicians, whose opinions the ALJ gave great weight, Tr. 23, considered Dr. Colbath’s

     statement when opining that Mills could perform a range of medium work. Tr. 70, 79,

     90, 101. As such, the court is satisfied that Dr. Colbath’s general statements do not

     contradict the limitations assessed in Mills’ RFC. Mills has failed to meet her burden of

     showing a reasonable possibility that the ALJ would have reached a contrary decision on

     the question of disability had he given Dr. Colbath’s statement greater weight or

     consideration. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95, 101 (4th Cir. 2015)

     (noting that reversing the ALJ’s decision solely because he failed to assign weight to a

     doctor’s opinion “would be pointless” given that the RFC and the doctor’s opinion were

     “largely consistent” and that it would be “highly unlikely, given the medical evidence of




                                                   10
9:20-cv-01403-DCN        Date Filed 09/03/21       Entry Number 29        Page 11 of 13




     the record, that a remand to the agency would change the [ALJ’s] finding of non-

     disability”); Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (“No principle of

     administrative law or common sense requires us to remand a case in quest of a perfect

     opinion unless there is reason to believe the remand might lead to a different result”).

     Therefore, the court overrules the objection.

            C. RFC Assessment

            Lastly, Mills objects to the Magistrate Judge’s finding that the ALJ properly

     concluded that Mills had the RFC to perform medium exertional work on a regular and

     sustained basis. ECF No. 26 at 4. Specifically, Mills argues that the ALJ failed to

     sufficiently consider Mills’ testimony that she needs to elevate her legs to manage

     swelling.2

            The R&R explained that the ALJ “thoroughly discussed all of the relevant

     evidence and considered [Mills’] subjective complaints, treatment, objective findings,

     activities, and the medical opinions to formulate a well-supported RFC finding.” ECF

     No. 23 at 16. The R&R continued to lay out the evidence of record discussed by the ALJ

     in detail, and the court need not repeat that discussion here. Suffice it to say that the

     court agrees that such evidence is substantial and supports the ALJ’s determination that

     Mills has the RFC to perform medium exertional work with additional postural

     limitations. The court further finds that the ALJ sufficiently considered Mills’ testimony

     regarding her subjective complaints. In assessing the credibility of symptom severity




            2
             Mills also incorporates her arguments regarding the ALJ’s consideration of Dr.
     Colbath’s statements in this objection. Because the court finds that the ALJ sufficiently
     considered those statements, the court will not find the ALJ’s RFC determination
     improper based on this ground.


                                                   11
9:20-cv-01403-DCN       Date Filed 09/03/21       Entry Number 29        Page 12 of 13




     reported in subjective complaints, consideration must be given to the entire record,

     including objective and subjective evidence. Mickles v. Shalala, 29 F.3d 918, 925–926

     (4th Cir. 1994). The ALJ explicitly acknowledged Mills’ testimony that she needed to

     elevate her legs. However, the ALJ explained that the medical “evidence does not reflect

     the level of functional restriction asserted by the claimant.” Tr. 20. The ALJ explained

     that Mills’ subjective complaints were inconsistent with her level of activity and her

     objective examinations related to edema. Moreover, the ALJ explained that Mills “has

     not consistently reported edema in the record to support her testimony as to daily

     occurrence of same. She does not wear compression stockings nor does she take any

     medications.” Tr. 19. “When objective evidence conflicts with a claimant’s subjective

     statements, an ALJ is allowed to give the statements less weight.” Rholetter v. Colvin,

     2014 WL 801326 (D.S.C. Feb. 27, 2014) (citing SSR 96–7p, 1996 WL 374186, at * 1

     (1996)); Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993) (noting that an ALJ may

     properly consider inconsistencies between a plaintiff’s testimony and other evidence of

     record in evaluating the credibility of the plaintiff’s subjective complaints); Mastro v.

     Apfel, 270 F.3d 171, 178 (4th Cir.2001) (noting that an ALJ may consider whether

     claimant’s activities are consistent with the allegations); Johnson v. Barnhart, 434 F.3d

     650, 658 (4th Cir. 2005) (noting that the ALJ properly found the claimant’s subjective

     complaints not credible when they were inconsistent with the claimant’s activity level).

     The ALJ cited substantial evidence that conflicted with Mills’ testimony as to the extent

     of her pain and limitations and supported the given RFC. The court therefore finds no

     error in the ALJ’s RFC determination or treatment of Mill’s subjective testimony and

     overrules Mills’ third objection.




                                                  12
9:20-cv-01403-DCN    Date Filed 09/03/21    Entry Number 29     Page 13 of 13




                                   IV. CONCLUSION

           Based on the foregoing, the court ADOPTS the Magistrate Judge’s R&R and

     AFFIRMS the decision of the Commissioner.

           AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

     September 3, 2021
     Charleston, South Carolina




                                            13
